Case 2:20-cr-00014-Z-BR Document 335 Filed 11/20/20 Page 10 j 899
ORTHERN Dis err COURT
FILE

IN THE UNITED STATES DISTRICT COURT ne TEXAS
FOR THE NORTHERN DISTRICT OF/TEXAS

     

AMARILLO DIVISION NOV
20 20M
UNITED STATES OF AMERICA § CLERK [poo
§ Ry PP Distr;
°T Court
Plaintiff, § ~- F Deng
v. § 2:20-CR-14-Z-BR-(4)
§
FRANCISCO ALDACO, III §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Francisco Aldaco, III filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Francisco Aldaco, II] was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Francisco Aldaco, III; and ADJUDGES Defendant Francisco Aldaco, III guilty of
Count Eight in violation of 18 U.S.C. 924(c)(1)(A) and 924(c)(1)(A)(i). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, November YA , 2020.

 

MAATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
